Citation Nr: 0827506	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-35 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service-connected bilateral verruca vulgaris with 
fungus diseases.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.  

This matter comes before the Board on appeal from a November 
2005 rating decision issued by the RO.  

The Board notes that the appealed rating decision and 
subsequent Statement of the Case addressed two issues.  
However, on his VA Form 9, the veteran opted to appeal only 
one issue as reflected on the preceding page.  



FINDINGS OF FACT

The service-connected verruca vulgaris is currently not shown 
to be manifested by symptoms that affect more than 20 percent 
of the entire body or the exposed areas; nor is it shown to 
require systemic therapy involving corticosteroids or 
immunosuppressive drugs for a duration of 6 weeks or more 
during the past year.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected bilateral verruca 
vulgaris with fungus diseases have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic 
Codes 7819 and 7806 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case (SSOC), when issued following a VCAA notification 
letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
November 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an April 2008 letter, the 
veteran was given this notification.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice in increase rating claims requires that a 
claimant be notified of the following four items to 
substantiate a claim for increased evaluation.  First, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Second, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  

In this case, the Board finds that the June 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores.  Specifically, the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  

However, the June 2005 VCAA letter did not provide the type 
of notification set forth in the second and third 
requirements of Vazquez-Flores. As such, he has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced the veteran. See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claims. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the Board notes that, on his May 2005 claim, 
the veteran claimed that his foot and skin conditions had 
gotten worse.  

In addition, the veteran's July 2005 and March 2008 VA 
examinations included notations that paralleled the relevant 
diagnostic criteria contained in 38 C.F.R. §§ 4.118 and the 
schedule of ratings related to skin which is applicable in 
the case at hand.  This examination reflects that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim in this case.  Overall, 
these facts reflect actual knowledge of the evidence 
necessary to substantiate his claim, namely evidence showing 
that his disability had gotten worse.  

In addition, the Board notes that the veteran's increased 
evaluation claim for his verruca vulgaris was readjudicated 
following the initial notification of diagnostic criteria in 
the November 2006 Statement of the Case.  Specifically, the 
veteran was given a Supplemental Statement of the Case in 
March 2008.  

Thus, for these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication." Sanders 
v. Nicholson, 487 F.3d at 889.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).  

Service connection was granted for the veteran's chronic skin 
disease in April 1977 and assigned a ten percent rating.  

The veteran's service-connected skin disability has been 
evaluated analogously under DC 7819 and DC 7806.  38 C.F.R. § 
4.118 (2007).  

Under DC 7806, a 10 percent evaluation is assigned for at 
least 5 percent, but less than 20 percent, of the entire body 
or at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the last 12-
month period.  

A 30 percent evaluation is assigned for 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  

A 60 percent evaluation is warranted for more than 40 percent 
of the entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

At his July 2005 VA examination, the veteran reported having 
had 50-100 small warts on the bottoms of his feet that were 
1-2 mm, crusty white and had the appearance of verruca.  
These had all been removed.  He reported having warts around 
his ankles.  The examiner stated that the veteran had less 
than 5 percent of his total body area affected.   The veteran 
was diagnosed with bilateral verruca vulgaris.  

In a March 2008 examination, the veteran again stated that he 
had warts on both feet removed in service.  Upon being shown 
pictures of verruca vulgaris by the examiner, the veteran 
denied ever having had such a condition.  The veteran also 
reported having raised bumps behind each knee and near each 
ankle.  

On examination, the examiner noted a few, small, scattered, 
flesh-colored raised areas behind each knee and on the 
lateral lower portion of each ankle.  The examiner stated 
that these bumps were approximately the size of a ball point 
pen tip and that there were no other skin findings to either 
lower extremity.  

The examiner stated that the veteran had less than 5 percent 
of his total body area affected.  The examiner concluded that 
there was no clinical evidence of eczema or verruca vulgaris.  

Given the medical evidence of record, including the July 2005 
and March 2008 examination findings (that the veteran had 
less than 5 percent of his total body area affected), along 
with the fact that the veteran has not required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the last year for 
management of his skin condition, an evaluation in excess of 
10 percent for the service-connected skin condition is not 
warranted.  

The Board notes that the only evidence supporting the 
veteran's claim is his own lay statements.  While the veteran 
is certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
statements do not constitute competent medical evidence and 
lacks probative value to this extent.  See Spiritus v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992.  

Therefore, the Board finds that the preponderance of the 
evidence is against assigning an evaluation in excess of 10 
percent for the service-connected chronic skin condition.  



ORDER

An increased rating in excess of 10 percent for the service-
connected chronic skin disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


